Citation Nr: 1600416	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the matter of whether the character of the appellant's discharge from service acts as a bar to Department of Veterans Affairs (VA) gratuitous benefits.

2.  Whether the severance of service connection for right ear hearing loss and termination of nonservice-connected pension was proper.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2002, the RO, in part, granted service connection for right ear hearing loss and nonservice-connected pension.  In March 2004, the RO severed service connection for right ear hearing loss and terminated nonservice-connected pension, based on finding that the 2002 decision was clearly and unmistakeably erroneous because VA had previously determined that the character of the Veteran's discharge from service was a bar to such benefits.  

In June 2015, this matter was remanded in order to afford the Veteran an opportunity to testify before the Board.  This hearing took place in September 2015.  

The RO previously determined in 1973 and 1992 that the character of the Veteran's discharge from service was a bar to VA benefits; as discussed below, those determinations became final.  In August 2002, the Veteran sought service connection for hearing loss and nonservice-connected pension, which led to this appeal.  A final denial based on the character of the claimant's discharge is subject to reopening.  38 U.S.C.A. § 5108; D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000).  The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Accordingly, this issue on appeal has been recharacterized as stated above.

In the November 2002 rating decision, the RO also denied service connection for PTSD with depression.  In December 2002, the Veteran submitted a timely notice of disagreement to this determination; thus, the Board has jurisdiction.

The issue of entitlement to service connection for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was notified of VA's determination that the character of his discharge from service was a bar to receipt of VA benefits, and his appellate rights, in September 1992, after the discharge was upgraded but not affirmed upon second review by the service department in 1978; the Veteran did not appeal and no new and material evidence was received within one year of these determinations.  

2.  Evidence received since the 1992 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran entered active military service in February 1968 and received an honorable discharge in October 1968, prior to completion of his initial term of enrollment, in order to immediately reenlist for four years; he subsequently received a discharge under other than honorable conditions (UOTHC) in November 1971. 

4.  The Veteran was discharged in lieu of a special court martial; although he had multiple periods of absent without leave (AWOL), he was discharged due to a period of AWOL over 180 continuous days from February 1971 to October 1971.

5.  There were compelling circumstances for the prolonged period of AWOL; and there was no other statutory bar to benefits, or dishonorable service. 
 
6.  In light of the findings herein, the Veteran had qualifying service for service connection for right ear hearing loss and nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The 1992 determination of that the Veteran's character of discharge was a bar to receipt of VA service-connected benefits became final; but new and material evidence has been received to reopen this matter.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The character of the Veteran's discharge was not a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. § 3.12 (2015). 
 
 3.  In light of the findings herein, the severance of service connection for hearing loss and termination of nonservice-connected pension was improper.  38 U.S.C.A. §§ 1101, 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.105(c)-(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA previously determined on two occasions, in 1973 and in 1992, that the character of the Veteran's discharge in November 1971 was a bar to receipt of VA benefits.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior the expiration of the appeal period, however, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  In other words, the denial will not become final, and the claim will remain pending.  38 C.F.R. § 3.156(b).  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

To establish eligibility for most VA benefits based on an individual's military service, the character of discharge from the period of service at issue must be under other than dishonorable conditions.  A dishonorable discharge or a statutory bar deprives a claimant of all VA benefits, unless it is determined that the individual was insane for VA purposes when committing the acts which resulted in the discharge, or unless otherwise specifically provided by applicable laws or regulations.  See 38 U.S.C.A. §§ 101(2), 5303(a); 38 C.F.R. § 3.1(d), 3.12.  

In December 1973, in connection with an application for educational assistance, VA issued a decision determining that the character of the Veteran's discharge in November 1971 was a bar to such benefit because it was under dishonorable conditions for VA purposes due to willful and persistent misconduct of multiple periods of AWOL.  VA also determined that the Veteran's period of service from to February 1968 through November 1971 was considered one complete period of service for the reasons discussed below.  The Veteran was notified of this determination and his appellate rights in December 1973, but he did not appeal, and no additional evidence was received during the one-year period of appeal.  

In September 1991, the Veteran submitted a claim for service connection for back and respiratory conditions.  In August 1992, VA determined that the character of his discharge from service in November 1971 was a bar to receipt of such benefits.  This determination was based on a finding that there were no compelling circumstances for the Veteran's continuous period of AWOL of more than 180 days that resulted in his discharge.  VA again noted that the period of service from February 1968 to November 1971 was considered one period.  VA also discussed that the Veteran's character of discharge was upgraded to honorable in 1977, but this upgrade did not remove the bar to VA benefits because it was not affirmed upon second review by the Department of Defense in 1978, as discussed further below.  In September 1992, VA sent the Veteran notice of this determination and his appellate rights; he did not appeal from this determination, and no new and material evidence was received within the one-year appeal period.  

In his February 2006 substantive appeal (VA Form 9) in connection with his current claims, the Veteran asserted that he did not receive the September 1992 notice of the character of discharge determination until September 2003.  He stated that he was residing with his fiancée in July 1992, and that his family moved him to another area of the state until November 1992 due to his attempted suicide.  There is a "presumption of regularity" under which it is presumed that VA and other Government officials have properly discharged their official duties; clear evidence to the contrary is required to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no indication that the September 17, 1992, notice letter was sent to the wrong address or that the mail was returned, and the Veteran had a duty to keep VA apprised of his current mailing address.  Thus, the presumption of regularity has not been rebutted, and VA satisfied its duty to notify the Veteran.  Therefore, the 1992 determination as to the character of his discharge became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103 (2015).

In August 2002, the Veteran sought service connection for hearing loss and nonservice-connected pension, among other claims.  Although the AOJ initially granted entitlement to pension and right ear hearing loss without discussion of the character of discharge in 2002, the AOJ later notified the Veteran in 2003 and 2004 that VA's prior determination in 1992 that the character of his discharge was a bar to these types of VA benefits was controlling and precluded these awards.  
   
At the time of the last final denial based on character of discharge in 1992, the AOJ considered the Veteran's service records, which included documents concerning his acceptance of an undesirable discharge in lieu of a special court martial, and statements from the Veteran regarding the reasons for his multiple periods of AWOL.  Since the last final denial, the Veteran has submitted several new lay and medical statements with additional details as to the facts and circumstances surrounding his periods of AWOL.  This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, whether there were compelling circumstances to warrant exception to the bar to receipt of VA benefits based on discharge due to a period of AWOL for a continuous period of at least 180 days, as discussed further below.  This evidence raises a reasonable possibility of substantiating the claim; therefore, the evidence is new and material, and the matter of character of discharge will be reopened.  38 C.F.R. § 3.156(a).

Turning to the merits of the reopened matter, there are several discharge certificates (DD Forms 214) of record for the Veteran: one issued in October 1968 showing an honorable discharge, one issued in November 1971 showing a discharge under other than honorable conditions (UOTHC), and a corrected DD Form 214 issued in June 1977 showing an upgraded discharge of under honorable conditions.  

The initial honorable discharge certificate issued in October 1968, for the period from February 1968 to October 1968, was issued when the Veteran immediately reenlisted for another four-year term of service.  Because this certificate was issued prior to completion of the Veteran's initial obligation of three years from February 1968, it did not establish a period of honorable service or eligibility for VA benefits.  Instead, the entire period of service before and after the reenlistment, or from February 1968 to the Veteran's November 1971 discharge, constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13; see also Holmes v. Brown, 10 Vet. App. 38 (1997).

In May 1977, the Veteran applied for and was granted an upgrade of his character of discharge under the Department of Defense (DoD) Special Discharge Review Program (SDRP), pursuant to Public Law 95-126 (PL 95-126).  Effective June 14, 1977, his discharge was upgraded to under honorable conditions (UHC); he was issued a DD Form 257A and a corrected DD Form 214 documenting this upgrade. 

A decision by a discharge review board to upgrade an former service member's character of discharge to honorable or general (including UHC) under the SDRP effective April 5, 1977, as in this case, is sufficient to set aside any bar to VA benefits, except for a discharge by reason of the sentence of a general court-martial; but only if an additional case-by-case review by the service department reveals that the discharge upgrade was appropriate under uniform, published standards and generally applicable procedures.  See 10 U.S.C.A. § 1553; 38 U.S.C.A. § 5303(e)(2)(A); 38 C.F.R. § 3.12(f), (h); see also D'Amico, 209 F.3d at 1323-24.  

In October 1978, the DoD issued a DD Form 215 (Correction to DD Form 214) for the Veteran regarding the service discharge effective November 23, 1971; stating, "Disch[arge] reviewed UP PL 95-126 and a determination made that characterization of service was warranted UP DOD SDRP 4 Apr 77."  This indicated an unfavorable second review by the Discharge Review Board, or that the Veteran's upgrade was not affirmed upon case-by-case review.  See VA's Adjudication Procedural Manual, M21-1, Part III.v.1.B.7.c (2015).  

Accordingly, the initial upgrade of the Veteran's discharge in June 1977 did not remove the bar to VA benefits because it was not subsequently affirmed as required by law.  The facts and circumstances of his original discharge must be considered.

As noted above, a dishonorable discharge or a statutory bar deprives a claimant of entitlement to all VA gratuitous benefits, unless it is determined that the individual was insane for VA purposes when committing the acts which resulted in the discharge, or unless otherwise specifically provided by applicable laws or regulations.  See 38 U.S.C.A. §§ 101(2), 5303(a); 38 C.F.R. §  3.1(d), 3.12

The Veteran's service records show that he was given an UOTHC discharge, or undesirable discharge, for the good of the service in lieu of special court-martial proceedings as a result of being AWOL for a continuous period of at least 180 days.  

VA gratuitous benefits are not payable based on a period of service where the individual was discharged under other than honorable conditions as a result of being AWOL for a continuous period of at least 180 days.  This statutory bar to benefit entitlement does not apply, however, if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  

Further, a discharge or release due to willful and persistent misconduct, which includes a discharge under other than honorable conditions if VA determines that it was issued because of willful and persistent misconduct, will be considered a dishonorable discharge for the purposes of VA benefits.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Other possibly relevant statutory bars to receipt of VA benefits include a discharge by reason of the sentence of a general court-martial, and resignation by an officer for the good of the service.  38 C.F.R. § 3.12(c)(2), (3).  Similarly, a discharge or release due to acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions for VA purposes.  38 C.F.R. § 3.12(d)(1).  In this case, the Veteran was not subject to a general court-martial but, rather, a special court-martial; and, moreover, he was not sentenced.  Further, the Veteran was a Private E-2, not an officer, at the time of discharge.  As such, these provisions do not preclude an award of VA benefits.

As noted above, VA determined in 1973 that the character of the Veteran's service was dishonorable due to willful and persistent conduct of multiple periods of AWOL, and was a bar to benefits.  In 1992, VA determined that the character of discharge was a bar to benefits under another theory, that there were no compelling circumstances for the Veteran's period of AWOL of more than 180 days.  

The Veteran contends that there were compelling circumstances for his periods of AWOL, such that they should not constitute a bar to VA benefits.  As discussed below, the Board finds that the evidence is in relative equipoise in this regard, such that reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107.  Although the agency of original jurisdiction initially found that there was willful and persistent misconduct due to the periods of AWOL, the primary reason for the Veteran's discharge in 1971 was the extended period of AWOL.  Thus, 38 C.F.R. § 3.12(c)(6) is the most appropriate applicable provision in this case.  

In determining whether there are compelling circumstances to warrant a prolonged period of AWOL under section 3.12(c)(6), the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Consideration will also be given to the reasons offered by the claimant for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, should be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).  Finally, consideration will be given to whether a valid legal defense exists for the absence, which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice; the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.  38 C.F.R. § 3.12(c)(6)(iii).  

The Veteran's service records show that he served in Germany for four months from June 1968 to November 1969.  Thereafter, he had five periods of AWOL totaling 281 days: once in August 1970, once in January 1971, two periods in February 1971, and a prolonged period of over 180 continuous days from February 28, 1971, to October 3, 1971, which resulted in his discharge in November 1971.  

In his January 1968 service enlistment examination, the Veteran denied any pertinent symptoms, and no clinical abnormality was diagnosed.  The Veteran sought a psychiatric appointment in September 1970, shortly after his first period of AWOL, stating that problems were "building up" and he was getting into trouble.  The impression was depression, and he was referred for a psychiatric consult, but it does not appear that this ever occurred.  At his October 1971 examination for discharge from service, the Veteran reported having depression or excessive worry.  No psychiatric disorder was diagnosed, and no mental health consult is of record.  

In his November 1971 statement requesting a discharge, the Veteran asserted that he had approximately nine months of "bad time" due to his periods of AWOL and three years of "good time" service.  He summarized that he had received three Article 15s but no sentences by court-martial, and that the pending charges for court-martial were for a period of AWOL from February 27, 1971 to October 4, 1971.  The Veteran stated that he had many reasons for going AWOL, most of which were personal problems at home that could not be solved while he was in the Army, and that he believed these problems were getting worse by having to stay in the Army.  He further stated that, if he was returned to duty he felt that he would only go AWOL again, and that his pregnant wife needed him at home.  

In January 2006, the Veteran provided a sworn affidavit regarding his experiences in service and the circumstances of his periods of AWOL.  He reported being abused by his step-father starting when he was five years old, and that he enlisted in the Army mostly to escape this mental and physical abuse.  The Veteran also stated that he was confused and enraged when he witnessed the deaths of two fellow soldiers during service in in Germany as a result of accidents while driving, which he felt were due to his superior officer's orders of having them drive beyond the safety recommendations.  The Veteran stated that he felt very alone and afraid that the next accident would be his own as a driver and that this deepened his confusion and anger and made him very depressed.  He also stated that he was traumatized by his commanding officer screaming at him in the middle of the night, which made him think of his step-father screaming at him throughout his childhood.  

The Veteran stated that, shortly after that incident, he reenlisted to get away from those circumstances of service and was transferred to Ft. Bliss, Texas, for training.  He stated that he got involved in family issues again because he was closer to home, that his step-father was still manipulating everyone and abusing his siblings, and that he learned that his sister had been sexually molested.  The Veteran also described instances where his step-father continued to abuse him while in service, including threatening him with a gun while he was home over Christmas leave from Germany in 1968 at age 18.  

While on leave at age 20, the Veteran met his wife and proposed, after which he returned to service.  Then, his step-father told him that he needed to come home due to family obligations, so he went home on a weekend pass, and his step-father told him and his siblings that their cousin had molested their sister and he thought she was pregnant.  

The Veteran stated that he went back to base after that weekend and went to sick call that week in September 1970.  He indicated that he complained of being depressed, confused, having difficulty sleeping, and feeling guilty about family and service obligations.  

The Veteran further reported that he was referred to a psychiatrist, but no appointment was scheduled before January 1971, and he AWOL again back to his family because he was more depressed and did not know where else to go.  The Veteran indicated that, in 1971, he found out that his sister really was pregnant, and that three days later he went AWOL again because his step-father was calling him to come help with the family and told the Veteran that he was going to kill his sister and the child.  He later learned that his step-father was the father of this child.  The Veteran stayed AWOL for more than 9 months at that point, until he returned to service to surrender.  When he was interviewed by medical staff in October 1971, he reported having depression and was restricted to base.  He subsequently spoke with two members of the office of the Judge Advocate General (JAG), and he requested and was granted a discharge in lieu of court-martial. 

 The Veteran asserted that, due to his young age and his history of childhood abuse, which continued during service once he returned from Germany and began to see his family again, he had impaired mental status and immature judgment when he went AWOL during service, and that he was further impaired by seeing friends killed and feeling abused by authority figures in service.

The Veteran gave similar descriptions of his experiences in Germany and his reasons for going AWOL in other written statements and in the September 2015 Board hearing.  In September 2002, the Veteran also stated that, while in Germany, he felt that his experiences were a repeat of what he had enlisted in the Army to escape, and he began to see past abuses of his father in every person appointed over him.  He stated that, after being reassigned to Fort Bliss, he began having problematic behavior of dodging duty, failing inspection, insolence, and going AWOL, and that ultimately he went AWOL for 18 months to escape authority figures, which he believed began as a mistrust of authority during childhood.  

In an October 2002 statement, the Veteran's brother corroborated that he and all of their siblings were physically abused by their step-father during childhood, and that their sister was impregnated by the step-father when she was 16-17 years old.  He stated that the Veteran was the oldest sibling and was treated the worst, that none of them finished high school because they wanted to get away from the abuse, and that they were happy for the Veteran when he joined the military to get away from it.

In October 2004 and January 2006 letters, the Veteran's treating psychologist, Dr. C, indicated that he believed the Veteran had experienced a chronic depressive state known as dysthymic disorder since adolescence, which was relatively mild until he had a traumatic experience of witnessing soldiers dying while performing duties as a light truck operator in Germany in 1969.  Dr. C further stated that the actions of the Veteran's commanding officer appeared to have exacerbated his depressive state and increased his sense of helplessness and hopelessness, and that he requested a transfer for retraining as a radar specialist to distance himself from these stressors.  Dr. C indicated that the Veteran went AWOL on several occasions to try to seek relief from his depression from family and friends, and that his problems only worsened due to not receiving mental health treatment as needed in service.  Although Dr. C's summaries of these experiences in service were based on the Veteran's reports many years after service, they are generally consistent with the available service records and with the reports of the Veteran and his brother.

In light of the above, and resolving reasonable doubt in the Veteran's favor, there were compelling circumstances to warrant the Veteran's prolonged period of AWOL that resulted in his discharge.  See 38 C.F.R. § 3.12(c)(6).  

The character of the Veteran's service from February 1968 through his first period of AWOL in August 1970, including in Germany, was generally honest, faithful and meritorious, and of benefit to the Nation.  Further, the Veteran's reports during service and for his current appeal were generally consistent that he went AWOL for short periods of time in August 1970, January 1971, twice in February 1971, and then for an extended period of more than 180 days from February to October 1971 due to family obligations and what the Veteran believed to be emergencies based on his age, family history and background.  

Additionally, the Veteran has given consistent reports about feeling traumatized and being reminded of his childhood history of emotional abuse by experiences while overseas Germany.  His reports of feeling depressed, etc. due to family obligations and service from about August 1970 forward are consistent with him seeking psychiatric treatment and reporting problems in September 1970, as well as with him reporting depression or excessive worry at his October 1971 discharge examination.  

All of these factors point to compelling circumstances for the period of prolonged AWOL that resulted in the Veteran's discharge UOTHC; thus, the exception to the statutory bar applies, and the character of the discharge is not a bar to his receipt of VA benefits.  Id.

Finally, the AOJ severed service connection and terminated nonservice-connected pension in March 2004 pursuant to 38 C.F.R. § 3.105(d), based on a finding that the award of these benefits in 2002 was clearly and unmistakably erroneous due to VA's determination in 1992 that the character of the Veteran's discharge from service was a bar to VA benefits.  The AOJ did not consider the additional evidence regarding the circumstances of the Veteran's periods of AWOL and discharge.

A determination of whether a prior decision was clearly and unmistakeably erroneous, such that severance of benefits is warranted, may include consideration of evidence that post-dates the award of benefits; VA is not limited to the law and evidence of record that existed at the time of the original decision.  Stallworth v. Nicholson, 20 Vet. App. 482, 487-88 (2006).  A determination as to the character of discharge or line of duty which would result in discontinued entitlement to benefits is subject to the provisions of 38 C.F.R. § 3.105(d).  See 38 C.F.R. § 3.105(c).  

In light of the Board's findings herein that there were compelling circumstances for the Veteran's periods of AWOL that resulted in a discharge UTOHC to avoid trial by special court martial, his character of discharge was not a bar to VA gratuitous benefits.  Accordingly, the Veteran had qualifying service under conditions other than dishonorable, and the severance of service connection and nonservice-connected pension on that basis was improper.  See id.; 38 C.F.R. §§ 3.1(d), 3.12.  






						(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the previous determination that the character of the Veteran's discharge from service is a bar to VA gratuitous benefits is reopened.

The character of the Veteran's discharge from service was not dishonorable, and there was no statutory bar to VA gratuitous benefits; the appeal is granted. 

The severance of service connection for right ear hearing loss and termination of nonservice-connected pension was improper; the appeal is granted.


REMAND

In December 2002, the Veteran submitted a timely notice of disagreement to the denial of service connection for PTSD with depression in the November 2002 rating decision.  He asserted that he had preexisting PTSD that was aggravated by service.  A statement of the case (SOC) has not been provided for this issue.  Therefore, the Board has no discretion; this issue is under the Board's jurisdiction, and a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case on the issue of entitlement to service connection for PTSD with depression, to include as based on aggravation of a preexisting condition.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


